Citation Nr: 0719309	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1956 
to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic obstructive pulmonary disease 
(COPD), rated as 100 percent disabling; nicotine dependence, 
rated as non-compensable; and arteriosclerotic cardiovascular 
disease, rated as 30 percent disabling.

2.  The Certificate of Death reflects that the veteran died 
at the age of 65 in May 2003.  The immediate cause of death 
was metastatic lung carcinoma, with tobacco use listed as a 
contributing cause of death.  

3.  The appellant's claim was received after June 9, 1998.

4.  The veteran's service-connected COPD, and 
arteriosclerotic cardiovascular disease were not the 
immediate or underlying causes of the veteran's death, and 
were not etiologically related to the cause of death; the 
veteran's service-connected COPD and arteriosclerotic 
cardiovascular disease did not contribute substantially or 
materially to cause the veteran's death and they were not of 
such severity that it resulted in debilitating effects and a 
general impairment of health to an extent that it rendered 
the veteran materially less capable of resisting the effects 
of the other disease causing death.

5.  Lung carcinoma was not manifest during service, or within 
one year of separation, and lung carcinoma is not 
attributable to service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1110, 1310; 38 C.F.R. §§ 
3.300, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify appellants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has held that this notice must be provided to 
an appellant before the initial, unfavorable decision on a 
claim for VA benefits by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist appellants, essentially 
providing that VA will make reasonable efforts to assist an 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(c) (2006).  

In the present case, the issue on appeal arises from a claim 
for service connection for cause of death.  The Board notes 
that the appellant's claim was received in June 2003.  Later 
that month, prior to its adjudication of this claim, the RO 
provided notice to the appellant regarding VA's duty to 
notify and to assist.  Specifically, the RO notified the 
appellant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was advised 
to notify VA of any information or evidence she wished VA to 
retrieve.  Thus, the Board finds that the content and timing 
of the June 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the veteran's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the appellant with respect to 
his claim.  

Evidence and Background

In a May 1998 rating decision, service connection for 
nicotine dependence was granted at a non-compensable rating, 
and service connection for COPD was granted with an 
evaluation of 100 percent.  In October of that year, service 
connection for arteriosclerotic cardiovascular disease was 
granted at 30 percent, secondary to the service-connected 
disability of nicotine dependence.  

However, the veteran neither filed for, nor received, service 
connection for lung carcinoma.

The veteran's death certificate lists "metastatic lung 
carcinoma" as the immediate cause of death, and identifies 
"tobacco use" as a significant condition contributing to 
death, but not resulting in the underlying cause.

Law and Regulations

In adjudicating the appellant's claim, the Board must also 
consider whether the disabilities that caused the veteran's 
death may be service-connected.  Under the laws administered 
by VA, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  When a 
disease is first diagnosed after service, service connection 
may be established nonetheless by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.312 (2006).

When a veteran dies from a service-connected disability, that 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation (DIC).  38 U.S.C.A. § 1310(a) (West 
2002).  A claim for DIC is treated as an original claim by 
the survivor, independent of claims for service connection 
brought by the veteran during his lifetime, and unprejudiced 
by any adjudications concerning such claims.  See 38 C.F.R. § 
20.1106 (2005).  See Stoll v. Nicholson, 401 F.3d 1375, 1380 
(Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 97 (2003).

However, for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See 38 U.S.C. § 1103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.300 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C. § 1103(a) precludes service 
connection for purposes of a DIC claim filed after June 9, 
1998 that is based upon a veteran's service-connected 
disability or death which is capable of being attributed to 
the veteran's in-service use of tobacco products.  Kane, 
supra.

Although this regulation does not apply to veterans 
themselves, who have established service connection for their 
disabilities prior to the enactment date of § 1103(a), June 
9, 1998, even if the disability was attributable to tobacco 
use during the veteran's military service, it does apply to 
the survivors of such veterans.  See Stoll v. Nicholson, 401 
F.3d 1375 (Fed. Cir. 2005).  When the appellant is the 
survivor, § 1103(a) is applicable.  See Stoll, supra.  "The 
intent of § 1103(a) is to address new claims of service 
connection, not the claims of living veterans who have 
already had adjudicated the issue of service connection."  
Stoll, supra.  The Federal Circuit stated that "...it is clear 
that survivors of such veterans do not inherit the veteran's 
prior service-connection status for purposes of DIC claims.  
The veteran's entitlement and a survivor's entitlement are 
two different claims."  Stoll, supra.

Discussion and Analysis

In this case, the record shows that the veteran began smoking 
while on active duty, and that he developed COPD and 
arteriosclerotic cardiovascular disease secondary to his 
nicotine dependence.  As noted, service connection was 
established for COPD and arteriosclerotic cardiovascular 
disease on this basis.  The record demonstrates that the 
veteran's lung carcinoma was ultimately the cause of his 
death.  The Board notes that the record does not show, and 
the appellant does not contend that the veteran's fatal lung 
cancer was present in service or manifest to a compensable 
degree within one year of service discharge.  The appellant 
and her representative contend that, because he was service-
connected for nicotine dependence prior to the change in the 
law in June 1998, and that since he died of lung cancer which 
was related to his tobacco use and nicotine dependence, 
service connection for the cause of the veteran's death, and 
DIC benefits, should be awarded.

Although the veteran was service-connected for nicotine 
dependence, Congress has clearly prohibited a grant of DIC 
benefits in this case on the basis that the veteran's death 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 U.S.C.A. § 1103 
(West 2002).  Thus, to the extent that the appellant 
attributes the veteran's fatal lung cancer to either tobacco 
use in service or to service-connected nicotine dependency, 
since the appellant filed her claim of entitlement to service 
connection for the cause of the veteran's death after June 9, 
1998, it must be denied pursuant to 38 C.F.R. § 3.300.  
Moreover, as noted, a claim for DIC constitutes a new claim, 
regardless of the status of adjudications concerning service-
connected disability claims brought by the veteran before his 
death.  See Stoll, supra.  Although the appellant asserts 
that the provisions of 38 U.S.C.A. § 1103 should not apply to 
survivor claims for veterans who had established service 
connection for nicotine dependence prior to the change in the 
law, the Federal Circuit in Stoll clearly held that the 
appellant could not rely on the veteran's prior service 
connection status to save her DIC claim based on tobacco use.  

Further, although service connection had been established for 
COPD, and arteriosclerotic cardiovascular disease, rated as 
100 percent disabling, and 30 percent disabling, 
respectively, there is no competent medical evidence 
establishing that these disabilities caused or contributed 
substantially or materially to cause the veteran's death or 
were of such severity that they resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of another disease causing death.  Rather, as noted, 
the competent medical evidence established that lung 
carcinoma was the sole cause of death.  

VAOPGCPREC 6-2003 (October 28, 2003) held that neither 38 
U.S.C. § 1103(a), which prohibits service connection of a 
disability or death on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during service, nor VA's implementing regulations at 
38 C.F.R. § 3.300, bar a finding of secondary service 
connection for a disability related to the veteran's use of 
tobacco products after the veteran's service, where that 
disability is proximately due to a service-connected 
disability that is not service connected on the basis of 
being attributable to the veteran's use of tobacco products 
during service.  However, in this case, the veteran's death 
was not from a disability which is proximately due to a 
service-connected disability that is not service-connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  The sole cause of the 
veteran's death was lung carcinoma (which was not service-
connected).  This is supported by the competent medical 
evidence.  

After a review of the evidence, the Board finds that the 
veteran's death was caused by a nonservice-connected 
condition (lung carcinoma).  Tobacco use was listed as a 
significant condition contributing to death.  However, as 
noted, the appellant is statutorily prohibited from receiving 
DIC pursuant to 38 U.S.C. § 1103(a).  See Kane, supra; Stoll, 
401 F.3d at 1380.  The medical evidence does not show that 
the veteran's death was attributable to other non-tobacco-
related causes related to service.  Thus, service connection 
for the cause of the veteran's death is not warranted.

 
ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


